Citation Nr: 0210822	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar 
disorder/dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from February 1969 to November 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in his substantive appeal, VA Form 9, 
received in July 1999, the veteran indicated that he desired 
to attend a hearing before a member of the Board at the RO 
located in Waco, Texas.  The veteran was notified by letter 
dated April 2001, of the time and place of the hearing.  
However, he failed to appear for the scheduled hearing.  Good 
cause having not been shown for his failure to appear, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (2001).  

This case has previously been before the Board.  In August 
2001, the Board remanded the issue of entitlement to service 
connection for bipolar disorder/dysthymic disorder to the RO 
for further development.  That development having been 
completed to the extent possible, the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination in 
association with his original claim for service connection 
for bipolar disorder/dysthymic disorder on October 1, 2001 
and failed to appear.  

2.  The veteran was notified of his failure to report for VA 
examination in the October 2001 supplemental statement of the 
case.  

3.  Competent evidence of bipolar disorder/dysthymic disorder 
attributable to service has not been presented.  

4.  A personality disorder is not a disability for which 
service connection may be granted.

CONCLUSIONS OF LAW

1.  Bipolar disorder/dysthymic disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).  

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for a diagnosis of 
bipolar disorder or dysthymic disorder.  The October 1968 
service entrance examination shows that psychiatric 
evaluation was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history he denied having or having had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  A May 1970 record of treatment notes the 
veteran's complaints of having dreams that he was going to 
die.  On neuropsychiatric evaluation in June 1970, the 
veteran complained of depression, loss of motivation, and 
nervousness.  On mental status examination he appeared mildly 
depressed and anxious.  The diagnosis was passive aggressive 
reaction.  In a May 1970 treatment record, the examiner noted 
that the veteran was depressed and that he drank heavily to 
calm his nerves.  The diagnosis was schizoid personality with 
secondary situational maladjustment.  The impression in July 
1971 was chronic personality disorder with acute chronic 
anxiety hyperventilation syndrome.  An August 1971 record of 
treatment notes a diagnosis of acute anxiety reaction with 
depression and history of emotional instability.  An August 
1971 psychiatric examination report notes that mental status 
examination showed no evidence of psychosis, thought 
disorder, or disabling neurosis.  The diagnosis was 
emotionally unstable personality, existed prior to entrance, 
moderate to severe.  The report notes that he was 
psychiatrically fit for duty but did not possess the 
emotional stability to function in service.  An 
administrative separation was recommended. The October 1971 
separation examination report shows that psychiatric 
examination was normal.  Emotional instability was diagnosed.

VA inpatient treatment records show that the veteran was 
hospitalized from April to May 1997.  The relevant diagnosis 
was bipolar II disorder with psychotic features.  

VA outpatient treatment records dated from March 1997 to May 
1997 include diagnoses of rule out major depressive disorder, 
recurrent, in partial remission, rule out bipolar II versus I 
disorder with psychotic features, and rule out personality 
disorder, not otherwise specified.  A March 1997 record notes 
his reported history of an onset of depressive symptoms in 
service.  He reported having psychotic symptoms for many 
years.  The impressions in May 1997 were bipolar disorder, 
manic, with psychosis, and hypomanic.  

By letter dated in February 1999, a VA examiner reported that 
he had been treating the veteran since October 1998.  He 
stated that his assessment did not support the diagnosis of 
bipolar disorder.  The report of examination notes that test 
results offered strong support for the diagnosis of a severe 
personality disorder, as well as anxiety, dysthymia, alcohol 
dependence, drug dependence, and thought disorder.  The 
examiner stated that the veteran had a long history of 
substance abuse problems.  He noted that the veteran's 
problems began at age 16 when he began to drink heavily.  
Alcohol use was noted to continue to be heavy during service.  
The examiner stated that the alcohol use appeared to have 
been in response to his reported anxiety, which appeared to 
have had multiple origins, including marital problems, his 
failure to adapt to the military regimen, and a history of 
rebelliousness dating back to adolescence.  

The examiner stated that review of specific military record 
entries regarding mental health assessment and treatment 
seemed to suggest that the principal problem was considered 
to be an axis II diagnosis of personality disorder, with 
various descriptions of the traits as schizoid, passive-
aggressive, etc.  The examiner stated that overall, his 
evaluation supported the primary nature of the personality 
disorder diagnosis.  He stated that the evidence did not 
support a diagnosis of bipolar disorder, noting however, that 
descriptions of the veteran's behavior in the past appeared 
to describe someone as hypomanic.  The relevant assessments 
were dysthymic disorder, early onset, and personality 
disorder.  

VA outpatient treatment records dated from October 1998 to 
February 1999 show diagnoses of dysthymic disorder, secondary 
to personality disorder and cannabis use, psychosis, not 
otherwise specified, probably substance-induced, and 
personality disorder not otherwise specified (schizoid, 
schizotypal, passive aggressive).  In a February 1999 record 
of treatment, the examiner stated that although the veteran 
had received separate diagnoses from different providers of 
bipolar disorder, his psychological testing did not appear to 
support a diagnosis of bipolar disorder.  The report states 
that in fact, the results suggested that the diagnosis of 
bipolar disorder was not correct.  The examiner stated that 
on the other hand, there was evidence to suggest a history of 
some psychotic-type symptoms, both by the veteran's history 
and testing, but that it appeared that these were most likely 
related to his many years of drug use, and not due to 
schizophrenia, bipolar disorder, etc.  

VA outpatient treatment records dated from December 1998 to 
January 1999 note the veteran's reported history of bipolar 
disorder.  The assessment in January 1999 was rule out 
bipolar disorder.  

The veteran filed a substantive appeal, VA Form 9 in July 
1999.  He indicated that he did not have a psychiatric 
disorder prior to service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
for psychosis may be granted if manifest within one year of 
separation.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991 & 
Supp. 2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1997, September 1997, and May 1999 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was notified of the rating decisions by letters 
dated in August 1997 and September 1997, respectively.  He 
was further notified of reasons and bases for the denial of 
his claim in the May 1999 statement of the case and the 
October 2001 supplemental statement of the case, as well as 
in the August 2001 Board decision.  The Board concludes that 
the discussions in the August 1997, September 1997, and May 
1999 rating decisions and in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In addition, by letters dated in May 
2001, September 2001, February 2002, and May 2002, as well as 
in the August 2001 Board remand, the veteran was advised of 
the procedures by which to submit additional evidence and of 
the evidence he needed to submit in support of his claim.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims.  However, the record reflects that 
he failed to report for the scheduled hearing.  In addition, 
the record reflects that he failed to report for a scheduled 
VA examination in October 2001.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that pursuant to the August 2001 
Board remand, the RO was instructed to provide support for 
the finding that bipolar/dysthymic disorder is a 
constitutional or developmental condition.  Although the RO 
did not comply with this provision of the Board remand, such 
is harmless as the RO decision is now subsumed by the Board 
decision.  In addition, the RO's finding to the effect that 
that bipolar/dysthymic disorder is a constitutional or 
developmental condition, such opinion is not consistent with 
VA regulation.  38 C.F.R. § 4.1 part 4, diagnostic code 9432-
9433.  

The Board further notes that the evidence does not show that 
the veteran was engaged in combat with the enemy.  Therefore, 
the provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

The veteran is seeking service connection for a psychiatric 
disorder.  We view this matter as two issues.  That is, 
whether the veteran has a personality disorder and whether he 
has bipolar disorder or dysthymic disorder.  

1.  Personality disorder

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2001).  
Consequently, the claim of entitlement to service connection 
for a personality disorder must be denied.  Beno v. Principi, 
3 Vet. App. 434 (1992).

2.  Bipolar/dysthymic disorder

Initially, the Board notes that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or is in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2001). 

The veteran's appeal in this matter stems from an original 
claim for bipolar disorder/dysthymic disorder.  As noted 
above, he failed to report for VA examination in association 
with his claim.  In addition, he failed to submit evidence in 
support of his claim pursuant to the August 2001 Board 
remand.  Such findings demand that we base the decision on 
this original claim on the record.  In this regard, the 
records reflect inservice diagnoses of passive aggressive 
reaction, a chronic personality disorder with acute chronic 
anxiety hyperventilation syndrome, and acute anxiety reaction 
with depression.  However, a chronic acquired pathology was 
not identified during service, a psychosis was not manifest 
within one year of separation, and there is no competent 
evidence linking the post service bipolar disorder or 
dysthymic disorder to service.  In fact, the February 1999 
examiner stated that psychotic symptoms were most likely 
related to many years of drug use and not a psychiatric 
disorder, specifically including bipolar disorder.  

The Board notes that while some records note the veteran's 
reported history of depressive symptoms since service, this 
information is based on a history reported by the veteran and 
merely recorded by the examiner years after service and it is 
not enhanced medical information.  Such information is not 
competent medical evidence that a bipolar disorder or 
dysthymic disorder are related to service.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

In sum, if the veteran has bipolar or dysthymic disorder, 
such was not manifest during service or within one year of 
separation and there is no competent evidence linking the 
diagnosis to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the claim of entitlement to service connection 
for bipolar or dysthymic disorder is denied.  


ORDER

Service connection for bipolar disorder or dysthymic disorder 
is denied.  

Service connection for a personality disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

